The relators applied for a suspensive appeal from the judgment of the judge of the district court for the parish of Jefferson Davis, ordering a preliminary injunction to issue *Page 295 
enjoining them from interfering with the plaintiff in the suit, Don G. Jones, in his trapping operations on the Rockefeller Preserve and Wild Life Refuge in the parishes of Cameron and Vermilion.
Subsequently relators also sought relief from the alleged erroneous judgment under the supervisory powers of this court, their proceeding in that respect bearing the number 30424 of our docket, 127 So. 631.2 In the latter proceeding we have this day handed down an opinion holding they were entitled to the relief sought and have entered decree in accordance therewith. The present proceeding is therefore without significance or substance, and should be dismissed.
For the reasons assigned, the rule nisi herein issued is discharged, and relators' application is dismissed.
O'NIELL, C.J., takes no part.
ST. PAUL and THOMPSON, JJ., dissent.
2 Ante, p. 290.